PER CURIAM.
The appellant’s motion for relief under Florida Rule of Civil Procedure 1.540 was denied by the trial court because of the trial court’s mistaken belief that the motion was not filed within the time period provided for within said rule. As reflected in the briefs filed by the parties herein, as well as the record on appeal, the appellant’s motion was filed within the one year period specified in the rule. See Fla.R.Civ.P. 1.540(b). Accordingly, the trial court’s denial of the appellant’s motion for relief from judgment is reversed, and this cause is remanded to the trial court for further proceedings consistent herewith.
Reversed and remanded.